108 F.3d 1373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jeffrey Pat GADSON, Defendant--Appellant.
No. 96-7912.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997

Jeffrey Pat Gadson, Appellant Pro Se.
Maury S. Epner, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's orders (1) denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, in which he claimed that there is no difference between "cocaine base" and "cocaine" for purposes of the sentencing guidelines and (2) denying his motion to alter or amend judgment pursuant to Fed.R.Civ.P. 59.  Our review of the record discloses no reversible error and no abuse of discretion.  Accordingly, we deny a certificate of appealability and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED